If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 24, 2020
               Plaintiff-Appellee,

v                                                                  No. 346391
                                                                   Wayne Circuit Court
STEVEN SMITH,                                                      LC No. 15-001977-01-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and GADOLA, JJ.

PER CURIAM.

        Defendant appeals his resentencing on remand, as a fourth habitual offender, MCL
769.12(1)(b), to 260 months to 30 years’ imprisonment for first-degree home invasion, MCL
750.110a(2). On appeal, defendant argues the trial court imposed an unreasonable and
disproportionate sentence on remand. Defendant further argues that his minimum sentence
exceeds two-thirds of his maximum sentence, and thus violates the rule set forth in People v
Tanner, 387 Mich. 683; 199 NW2d 202 (1972), and MCL 769.34(2)(b). According to defendant,
he is thus entitled to resentencing. We affirm.

                                     I. STATEMENT OF FACTS

        This is defendant’s second appeal to this Court. Defendant was initially sentenced to life
imprisonment, which constituted a departure from the sentencing guidelines. In defendant’s first
appeal, this Court affirmed defendant’s conviction, but remanded for resentencing under People v
Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), United States v Crosby, 397 F3d 103, 117-118
(CA 2, 2005), and People v Steanhouse, 313 Mich. App. 1, 9; 880 NW2d 297 (2015), aff’d in part,
rev’d in part 500 Mich. 453 (2017). People v Smith, unpublished per curiam opinion of the Court
of Appeals, issued January 10, 2017 (Docket No. 328736), p 1 (Smith I), remanded in part and lv
den in part 501 Mich. 876 (2017).

        Defendant appealed to our Supreme Court. In lieu of granting leave to appeal, our Supreme
Court reversed “that part of the judgment of the Court of Appeals remanding this case to the trial
court for proportionality review and for a hearing pursuant to People v Lockridge,” and remanded
the case to this Court “for plenary review of the defendant’s claim that his sentence was


                                               -1-
disproportionate under the standard set forth in People v Milbourn.”1 People v Smith, 501 Mich.
876; 901 NW2d 873 (2017). In all other respects, our Supreme Court denied defendant’s
application for leave to appeal. Id.

         On remand, this Court found the trial court’s reasons for imposing a departure sentence did
“not confirm that defendant’s life sentence met the Milbourn standard of proportionality, and thus
is reasonable under Lockridge[.]” People v Smith, unpublished per curiam opinion of the Court of
Appeals, issued March 6, 2018 (Docket No. 328736), p 1 (Smith II). This Court found that three
of the trial court’s stated reasons for imposing a departure sentence—defendant’s criminal record,
parole status, and the vulnerability of the victims—were improper, because they were accounted
for in the scoring of the guidelines. Furthermore, while MCL 769.12(1)(b) authorized a life
sentence because of defendant’s habitual offender status, that itself did not satisfy the principle of
proportionality. Smith II, unpub op at 3. This Court concluded that reversal and remand for
resentencing was required because “the trial court was still required to provide reasons, grounded
in the concept of proportionality, for the imposition of a life sentence and to articulate adequate
reasons sufficiently justifying the extent of the departure imposed.” Smith II, unpub op at 3. The
trial court resentenced defendant to 260 months to 30 years’ imprisonment, a top-of-guidelines
sentence. This appeal ensued.

                                         II. DISCUSSION

       Defendant argues that MCL 769.34(10) was rendered invalid by our Supreme Court’s
decision in Lockridge, and thus permits us to review defendant’s sentence for reasonableness.
Defendant asserts that the sentence was unreasonable because it violated the principle of
proportionality, and thus violated the provision against cruel and unusual punishment under both
our state and federal constitutions. Defendant additionally contends that, even if this Court
disagrees that defendant’s sentence was disproportionate, he is nonetheless entitled to an amended
sentence because the trial court violated the two-thirds rule set forth in Tanner, 387 Mich. at 689-
690 and MCL 769.34(2)(b).

                           A. PROPORTIONALITY OF SENTENCE

       Defendant argues that the sentence he received was unreasonable and disproportionate.
Defendant further alleges that MCL 769.34(10) was rendered invalid by our Supreme Court’s
decision in Lockridge. Because MCL 769.34(10) survives Lockridge, and defendant’s within-
guidelines sentence was proportionate, we disagree.

        “This Court is required to review for reasonableness only those sentences that depart from
the range recommended by the statutory guidelines.” People v Anderson, 322 Mich. App. 622, 636;
912 NW2d 607 (2018), citing Lockridge, 498 Mich. at 365; see also People v Lampe, 327 Mich
App 104, 125-126; 933 NW2d 314 (2019). “[T]he standard of review to be applied by appellate
courts reviewing a sentence for reasonableness on appeal is abuse of discretion.” Steanhouse, 500


1
 People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990), overruled by statute as recognized in
People v Armisted, 295 Mich. App. 32, 51; 811 NW2d 47 (2011), adopted in People v Steanhouse,
500 Mich. 453, 471-475; 902 NW2d 327 (2017).


                                                 -2-
Mich at 471. An abuse of discretion occurs when the trial court violates the principle of
proportionality or fails to “provide adequate reasons for the extent of the departure sentence
imposed . . . .” Id. Furthermore, an abuse of discretion occurs when a trial court’s decision falls
outside the range of reasonable and principled outcomes. People v Blanton, 317 Mich. App. 107,
117; 894 NW2d 613 (2016). “The trial court’s fact-finding at sentencing is reviewed for clear
error.” Lampe, 327 Mich. App. 104, 125-126; 933 NW2d 314 (2019). “We review de novo
questions of law, including the interpretation of statutory and constitutional provisions.” People v
Odom, 327 Mich. App. 297, 303; 933 NW2d 719 (2019).

         A trial court has discretion to sentence a defendant within the guidelines range authorized
by law. Alleyne v United States, 570 U.S. 99, 116; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013); People
v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016). Before our Supreme Court’s
decision in Lockridge, the legislative sentencing guidelines were binding on trial judges.
Lockridge, 498 Mich. at 387, citing MCL 769.34(2). Although Lockridge severed MCL 769.34(2),
to the extent that it made the calculated guidelines sentence range mandatory, the guidelines remain
advisory and “[s]entencing courts must . . . continue to consult the applicable guidelines range and
take it into account when imposing a sentence.” Lockridge, 498 Mich. at 392; see also Steanhouse,
500 Mich. at 469-470, 474-475.

        Sentences imposed post-Lockridge that deviate from the sentencing guidelines are
evaluated for reasonableness under the principle of proportionality first articulated in Milbourn: a
sentence imposed by a trial court must “be proportionate to the seriousness of the circumstances
surrounding the offense and the offender.” Steanhouse, 500 Mich. at 472; see also Milbourn, 435
Mich. at 636. This is, in part, a reflection of the long-standing history of the principle of
proportionality in our jurisprudence and its incorporation in the sentencing guidelines: “Under our
system of sentencing, this principle of proportionality is first entrusted to the Legislature, which is
tasked with ‘grading the seriousness and harmfulness of a given crime and given offender within
the legislatively authorized range of punishments.’ ” Odom, 327 Mich. App. at 314, quoting People
v Dixon-Bey, 321 Mich. App. 490, 524; 909 NW2d 458 (2017) (citation and quotation marks
omitted); see also Steanhouse, 500 Mich. at 472. Thus, “a sentence within the Legislature’s
guidelines range is presumptively proportionate[,]” Odom, 327 Mich. App. at 315, and “[a]ccording
to People v Lockridge, this Court is required to review for reasonableness only those sentences
that depart from the range recommended by the statutory guidelines.” Anderson, 322 Mich. App.
at 636. “When a trial court does not depart from the recommended minimum sentencing range,
the minimum sentence must be affirmed unless there was an error in scoring or the trial court relied
on inaccurate information.” Schrauben, 314 Mich. App. at 196, citing MCL 769.34(10).

       Defendant does not dispute that his sentence falls within the guidelines range for first-
degree home invasion as a habitual fourth offender, and recognizes that MCL 769.34(10) bars
resentencing absent a showing that the trial court committed a scoring error or relied on inaccurate
information when imposing his sentence. Defendant contends that, following our Supreme Court’s
decision in Lockridge, the first sentence of MCL 769.34(10) is no longer valid.

       MCL 769.34(10) provides, in pertinent part:

       If a minimum sentence is within the appropriate guidelines sentence range, the court
       of appeals shall affirm that sentence and shall not remand for resentencing absent


                                                 -3-
       an error in scoring the sentencing guidelines or inaccurate information relied upon
       in determining the defendant’s sentence.

        Defendant contends that this portion of MCL 769.34(10) has been rendered invalid by
Lockridge because it imposes a mandatory, irrebuttable presumption of reasonableness for
sentences imposed within the guidelines. Because Lockridge declared the legislative sentencing
guidelines to be advisory, defendant asserts that there can be no mandatory presumption of
reasonableness, and there must be a mechanism for rebutting the presumption. In support of this
contention, defendant contrasts the presumption in MCL 769.34(10) to the approach used in the
federal sentencing scheme that inspired the Lockridge remedy, Rita v United States, 551 U.S. 338,
352-353; 127 S. Ct. 2456; 168 L. Ed. 2d 203 (2007), noting that Rita held that “a nonbinding appellate
presumption that a Guidelines sentence is reasonable” does not violate Sixth Amendment
principles. 551 U.S. at 352-353 (emphasis added). Defendant additionally asserts that neither
Schrauben, 314 Mich. App. at 196, nor Anderson, 322 Mich. App. at 636, address whether MCL
769.34(10) survives the ruling in Lockridge, but rather assumed without analysis that sentences
within the guidelines range must be affirmed absent a scoring error or reliance on inaccurate
information.

        Contrary to defendant’s assertions, Schrauben did address the status of MCL 769.34(10),
although without supporting analysis: Schrauben noted that “Lockridge did not alter or diminish
MCL 769.34(10).” Schrauben, 314 Mich. App. at 196 n 1. Yet statutes are presumed to be
constitutional and are construed accordingly unless their unconstitutionality is clearly apparent.
People v Vronko, 228 Mich. App. 649, 652; 579 NW2d 138 (1998). According to Schrauben,
because defendant’s sentence falls within the applicable guidelines range, and defendant does not
allege a scoring error or reliance upon inaccurate information in determining that sentence, this
Court must affirm defendant’s sentence under MCL 769.34(10). While there has been some
question regarding the constitutionality of MCL 769.34(10) post-Lockridge, this Court follows
published opinions under principles of stare decisis. MCR 7.215(J)(1). We are thus bound by our
published decision in Schrauben, 314 Mich. App. 181.2 See MCR 7.215(C)(2).

       Defendant nevertheless asserts that his sentence presents the “unusual circumstances”
contemplated in Milbourn, which found that “even a sentence within the sentencing guidelines
could be an abuse of discretion in unusual circumstances.” Milbourn, 435 Mich. at 661.
Specifically, “under ‘unusual circumstances,’ a sentence within the guidelines range may ‘be
disproportionately severe or lenient,’ which would result in a sentence that violates the principle
of proportionality even though it is within the guidelines range.” People v Steanhouse, 322 Mich.
2
  In People v Ames, 501 Mich. 1026; 908 NW2d 303 (2018), our Supreme Court directed oral
argument on the application for leave to appeal in that case to consider whether MCL 769.34(10)
has been rendered invalid by Lockridge. After hearing oral argument, our Supreme Court denied
leave to appeal in that case. People v Ames, 504 Mich. 899; 929 NW2d 283 (2019). Nevertheless,
the Supreme Court’s decision to deny leave to appeal has no precedential value. See Nuculovic v
Hill, 287 Mich. App. 58, 68; 783 NW2d 124 (2010); see also MCR 7.305(H)(3) (“If leave to appeal
is denied after a decision of the Court of Appeals, the Court of Appeals decision becomes the final
adjudication and may be enforced in accordance with its terms.”).


                                               -4-
App 233, 239 n 3; 911 NW2d 253 (2017), vacated in part on other grounds ___ Mich ___; 933
NW2d 276 (2019), quoting Milbourn, 435 Mich. at 661; see also People v Lee, 243 Mich. App. 163,
187; 622 NW2d 71 (2000) (“In order to overcome the presumption that the sentence [within the
guidelines range] is proportionate, a defendant must present unusual circumstances that would
render the presumptively proportionate sentence disproportionate.”). Defendant argues that
because his sentence presents the “unusual circumstances,” as contemplated by Steanhouse and
Milbourn, he should be subject to resentencing regardless of MCL 769.34(10). Steanhouse, 322
Mich. App. at 239 n 3; Milbourn, 435 Mich. at 661.

       While what constitutes “unusual circumstances” has not been explicitly defined, several
pre-Lockridge cases have held that the term necessarily indicates that the presumption of
proportionality can only be overcome under rare and exceptional conditions, and these
circumstances must be considered in the context of defendant’s offenses. See People v Sharp, 192
Mich. App. 501, 505; 481 NW2d 773 (1992); People v Bowling, 299 Mich. App. 552, 558-559; 830
NW2d 800 (2013).

       Relying on the same underlying arguments, defendant additionally contends that his
sentence constitutes a violation of the guarantee against “cruel and unusual punishment” provided
by the United States Constitution and the guarantee against “cruel or unusual punishment”
provided by the Michigan Constitution. US Const, Am VIII; Const 1963, art 1, § 16. A
proportionate sentence cannot be cruel or unusual under the Michigan Constitution, People v
Powell, 278 Mich. App. 318, 323; 750 NW2d 607 (2008), and is therefore also not cruel or unusual
under the United States Constitution, see People v Benton, 294 Mich. App. 191, 204; 817 NW2d
599 (2011).

        Thus, whether defendant’s sentence presents the “unusual circumstances” contemplated by
Steanhouse and Milbourn, and whether his sentence is constitutionally disproportionate, is
dependent on whether defendant can overcome the presumption of proportionality.
“[C]onstitutional issues should not be addressed where the case may be decided on
nonconstitutional grounds.” People v Riley, 465 Mich. 442, 447; 636 NW2d 514 (2001). “[T]here
exists a general presumption by this Court that we will not reach constitutional issues that are not
necessary to resolve a case.” Id. (quotation marks and citation omitted).

         In challenging the proportionality of his sentence, defendant asserts that his home invasion
offense was not serious enough to justify an imposition of a top-of-guidelines sentence: he had no
weapon, left after his family stated they had no money, no property was taken, and no one was
injured. The assessment of points for offense variable (OV) 10 accounted for defendant’s mother
being of an older age, and that his sister uses a wheelchair. See Smith II, unpub op at 2. Defendant
had an extensive criminal history at the time of the offense, but his prior record and parole status
were adequately accounted for in the scoring of PRV 1, PRV 2, PRV 5, and PRV 6. Id. at 3.
Furthermore, defendant has been diagnosed with severe mental illness (i.e., bipolar disorder and
schizophrenia), takes psychotropic medications, and has suffered from a concurrent substance use
disorder for several decades. The record suggests that defendant has potential for rehabilitation:
defendant was successfully discharged from probation after receiving inpatient mental health
treatment in 2011. His mental health deteriorated only after he was later unable to access his
psychotropic medications after his application for Supplemental Security Income (SSI) was
initially denied and he was unable to afford insurance. During his current incarceration, defendant


                                                -5-
participated in the residential treatment program for prisoners who are mentally ill, began attending
a substance abuse support group and group therapy meetings, and maintained his sobriety. Since
becoming sober and receiving proper and consistent medication in the Michigan Department of
Corrections (MDOC), defendant has expressed remorse regarding his behavior at multiple
instances and accepted responsibility for his actions.

         Regardless, defendant’s sentence is considered presumptively proportionate. Defendant’s
circumstances must be considered in the context of defendant’s offenses. Bowling, 299 Mich. App.
at 558-559. Defendant has an extensive criminal history, which includes five convictions of
felonious assault and one conviction of domestic violence; these convictions include previous
instances of assaultive conduct against his family (i.e., the victims in the conduct giving rise to this
conviction) and multiple violations of parole. Smith II, unpub op at 2-3; see also People v
Schaafsma, 267 Mich. App. 184, 185-186; 704 NW2d 115 (2005) (“Putting conduct aside, any
probation violation represents an affront to the court and an indication of an offender’s callous
attitude toward correction and toward the trust the court has granted the probationer.”)
Defendant’s family testified at the initial sentencing of their intense fear of defendant on the basis
of the history of violence he had perpetuated against them, and reiterated that sense of fear in their
letters sent to the trial court on defendant’s resentencing. The guidelines reflect an assessment of
10 points for OV 10 for exploitation of vulnerability of the victims, on the basis of defendant’s
mother’s age and his sister’s physical limitations. Smith II, unpub op at 2. Furthermore, while the
trial court acknowledged defendant’s improvements in his physical and mental health, it stated
concern regarding defendant’s long-term rehabilitation, noting: “I just do not believe that if he is
released in, perhaps, seven years, that we’re not going to be right back where we are again and this
time, unfortunately, somebody may end up dead.” This factor is not encompassed in the
guidelines. See Smith II, unpub op at 2-3. Thus, under Schrauben and MCL 769.34(10), there is
no basis for resentencing because defendant’s sentence was presumptively proportionate.

         Defendant additionally asserts that he is entitled to remand for the trial court to explain
why defendant’s minimum sentence is proportionate. However, while a trial court must articulate
its rationale for imposing sentence on the record at the time of sentencing, it is sufficient for the
trial court to rely on the sentencing guidelines. See People v Conley, 270 Mich. App. 301, 313; 715
NW2d 377 (2006). The trial court expressly stated that it was sentencing defendant within the
guidelines, and that a sentence within the guidelines is presumptively proportional. Therefore,
defendant’s argument in this regard is without merit.

             B. THE TWO-THIRDS RULE OF TANNER AND MCL 769.34(2)(b)

       Defendant claims that his sentence violated the two-thirds rule set forth in Tanner, 387
Mich. at 689-690, and codified in MCL 769.34(2)(b). We disagree.

        This Court applies de novo review to questions of statutory interpretation. People v Wood,
326 Mich. App. 561, 570; 928 NW2d 267 (2018). Our Supreme Court held in Tanner that “any
sentence which provides for a minimum exceeding two-thirds of the maximum is improper as
failing to comply with the indeterminate sentence act.” 387 Mich. at 690. The Legislature
substantially adopted this principle in MCL 769.34(2)(b), which states that a sentencing court
“shall not impose a minimum sentence, including a departure, that exceeds two-thirds of the
statutory maximum sentence.” The Court has repeatedly held that neither the Tanner rule, nor


                                                  -6-
MCL 769.34(2)(b), applies to sentences where the statutory maximum punishment is “life or any
term of years.” See People v Powe, 469 Mich. 1032; 679 NW2d 67 (2004); People v Harper, 479
Mich. 599, 617 n 31; 739 NW2d 523 (2007), People v Washington, 489 Mich. 871; 795 NW2d 816
(2011), and People v Floyd, 490 Mich. 901, 902; 804 NW2d 564 (2011).

         Defendant does not dispute that because he was sentenced as a habitual fourth offender
under MCL 769.12(1)(b), the trial court had the authority to sentence defendant “to imprisonment
for life or for a lesser term.” MCL 769.12(1)(b). Defendant additionally acknowledges that Powe
held that the two-thirds rule of MCL 769.34(2)(b) does not apply to offenses for which the statutory
maximum is life or any term of years. Defendant specifically argues that our Supreme Court’s
decision in Powe was wrongly decided, and contends that the clear language of MCL 769.34(2)(b)
does not provide an exception for offenses for which a life term is a possibility. This Court,
however, is bound by stare decisis to follow the decisions of our Supreme Court. Duncan v
Michigan, 300 Mich. App. 176, 193; 832 NW2d 761 (2013); People v Strickland, 293 Mich. App.
393, 402; 810 NW2d 660 (2011). Because defendant was sentenced under MCL 769.12(1)(b),
which authorizes a maximum sentence of life or any term of years, both the Tanner rule and MCL
769.34(2)(b) are inapplicable to defendant’s conviction. Smith II, unpub op at 3; Floyd, 490 Mich.
at 902. Therefore, defendant need not be resentenced with regard to the Tanner rule or MCL
769.34(2)(b).

                                       III. CONCLUSION

       Defendant’s sentence is affirmed under MCL 769.34(10). The Tanner rule and MCL
769.34(2)(b) are inapplicable to defendant’s conviction.

       Affirmed.



                                                             /s/ Jane M. Beckering
                                                             /s/ David H. Sawyer
                                                             /s/ Michael F. Gadola




                                                -7-